Citation Nr: 1432890	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a low back disorder, to include lumbar muscle strain and degenerative disc/joint disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  He served in Vietnam and was awarded a Combat Infantryman's Badge.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing in April 2013 before the undersigned Veterans Law Judge.  The transcript is of record.  

Following review of the record, the issues of entitlement to service connection for PTSD and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar spine complaints were not shown in service or for decades thereafter; any current back disability is unrelated to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he now has a back disorder of service onset for which service connection should be granted.  He has presented testimony on personal hearing and in statements in the record to the effect that he carried backpacks loaded down with C-ration, clothes and military gear, an M-60 machine gun with ammunition, jumped out of helicopters, etc., and developed back pain in service that continued after discharge from active duty.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for a back disorder.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in May 2009.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The Board acknowledges that the Veteran was not provided VA examination for the back.  This development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79, 83-86 (2006).  Here, however, as discussed below, the evidence does not establish any in-service event or symptoms that would entitle the appellant to the benefit sought.  As such, no VA examination is necessary.  The Board otherwise finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for a low back disorder is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2013).


Service connection for a low back disorder.

Factual Background

The Veteran's service treatment records are negative for any back complaints.  On service separation examination in May 1969, he denied back trouble of any kind.  The back was found to be normal on clinical evaluation.

The post service record contains private clinical records from private examiners dating from April 1984, showing that the appellant was seen for a number of complaints and disorders over the years.  In February 2001, it was reported that he presented with the chief complaint of episodes of mild low back pain and some generalized weakness and fatigue.  No pertinent history was recorded.  No assessment was provided on that occasion.  In November 2003, the Veteran returned with the same complaints.  He stated on this occasion that he noticed it after he heard a "pull from shoveling" followed by severe discomfort on the left side when he assumed certain positions.  No other pertinent history was recorded.  The back examination disclosed some tenderness to palpation of the paraspinal muscles of the left lower lumbar region.  A lumbosacral spine series was unremarkable.  The assessment was lumbar muscle strain and spasm for which medication was prescribed.  In May 2004, it was reported that a back examination showed normal curvature and no CVA [costovertebal angle] tenderness to palpation over the paraspinal muscles.  In June 2006, Dr. Banks noted that the Veteran had been feeling relatively well except for persistent low back pain with radiation down the left lower extremity.  The assessment was low back pain with left radiculopathy.  It was recorded that magnetic resonance imaging would be scheduled but no report of such is of record.  Subsequent private clinical data and VA outpatient clinical records dating from 2005 reflect intermittent complaints of back pain without a definitive diagnosis.

Legal Analysis

The Veteran asserts that he has lumbar spine disease of service onset for which service connection should be granted.  In this regard, however, service treatment records are completely silent for any low back complaints.  Although he now states that he had low back symptoms in service that continued after discharge from active duty, the service treatment records clearly indicated that he denied low back trouble of any sort on service separation examination in May 1969.  Private clinical records dating from 1984 reflect that the Veteran received treatment for a variety of complaints and disorders from at least 1984 and did not refer to any back complaint or symptoms until 2001, more than three decades after separation from service.  Significantly, when back complaints are noted, there was no history provided of long term back pain.  In 2003 it was noted that the onset was after shoveling.  None of the examiners has found or discussed findings that are commensurate with long term or long standing damage.

In view of such, the Board finds that any current lumbar disease process did not have its onset in service and that the presumption of entitlement to service connection for any lumbar arthritis, lower extremity radiculopathy and/or degenerative disc disease does not attach.  This because none of these disabilities was shown to be present in service or for years thereafter. 

Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  Additionally, if an injury or disease is alleged to have been incurred in or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(d) (2013).  However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence (See Clyburn v. West, 12 Vet. App. 296, 303 (1999)) and serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service. Id. 

In considering the lay and clinical history as reported above with respect to the low back, the Board is cognizant of the Veteran's meritorious combat service in Vietnam.  The Board concedes that while the Veteran may well have had back discomfort from carrying heavy backpacks and guns, and engaged in other arduous duties coincident to war and combat, the evidence does not reflect that this resulted in a chronic low back disorder.  As stated previously, the post service record does not show reflect complaints of back pain until 2001, more than three decades after service.  Additionally, private clinical records going back a decade earlier document no complaint of back pain at all.  The amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  As such, the Board finds that the Veteran has not been a credible historian in his account of back symptoms persisting after separation from service.  Continuity of symptomatology is clearly not established. 38 C.F.R. § 3.303.  Moreover, when first examined for back pain in 2001 and thereafter, the Veteran did not refer to any in-service back injury or problem on any occasion.  In view of such, the Board concludes that the weight of the evidence is against the claim.

The appellant has provided a vague history to the effect that the rigors of service life, including carrying heavy backpacks and guns, caused him to have back disorder but there is not a single supporting document in the record to this effect, except for his own statements and testimony to this effect.  There is no evidence that the appellant sustained back injury during service to which any current condition might be attributed, to include with consideration of 38 U.S.C.A. § 1154(b).  Although the appellant is competent to claim that he has a low back disorder related to service, his assertions are less probative than the opinion of a skilled clinical professional of which there is none in the record.  As such, in the absence of any post service evidence to the contrary, his statements and testimony attributing current back disability to service are found to be self-serving and are not probative. 

In summary, the Board concludes that there is no reliable and/or probative evidence showing that lumbar spine disability is related to service or to any incident therein.  Under the circumstances, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disability and service connection is denied. 38 U.S.C.A. § 5107(b).
ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The Veteran asserts that he has a sleep disorder of service onset or that a sleep disorder is secondary to his psychiatric impairment.  Of record is the report of a private sleep study conducted in April 2007 for a history of snoring, fatigue with occasional somnolence, frequent nocturnal awakenings, and adventitious movements of extremities during sleep of uncertain etiology.  

The record reflects that the Veteran has not had a VA examination that addresses whether a sleep disorder is related to service or to a service connected disorder.  Accordingly, he should be afforded a VA examination in this regard, to include a clinical opinion that addresses the onset and etiology of a sleep disorder.

The record contains VA findings that revealed that the Veteran had some symptoms of PTSD, but did not meet the criteria for entering a diagnosis that he had PTSD.  More recently, a letter from a social worker at the Quinco Mental Health Center noting that the Veteran had been tested by a Dr. Greene and had been found to have PTSD.  Reportedly various testing was done which resulted in a finding of PTSD.  The results of the testing and the findings of Dr. Greene, including any examination that might have been conducted are not on file.  Thus, the letter on file is insufficient to conclude that service connection is in order without the medical basis of the finding for review.  Records should be requested and a VA examination scheduled after those records are obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice as to the issue of entitlement to service connection for a sleep disorder on a secondary basis.

2.  Obtain, with the Veteran's assistance as needed, all records/examinations from the Quinco Center.  The claims folder should contain documentation of all attempts made to obtain the records.  If the attempt is unsuccessful, appellant and his representative should be informed in accordance with the applicable regulations.

3.  Schedule the Veteran for an examination by a VA examiner with a specialty in sleep disorders.  Access to the claims folder, Virtual VA, and VBMS files must be made available to the physician examiner.  All necessary tests and studies should be conducted and clinical findings must be reported in detail and correlated to a specific diagnosis.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.

Following examination, the examiner must opine: a) whether it is at least as likely as not that any sleep disorder is of service onset; if not, b) whether it is at least as likely as not that any diagnosed sleep disorder is secondary to (proximately due to) PTSD or other service-connected disability; if not, c) whether it is at least as likely as not that any diagnosed sleep disorder is made chronically worse (aggravated) by PTSD or another service-connected disability.  If aggravation is found, the examiner must render an opinion addressing the extent of the aggravation and provide a baseline prior to the aggravation. 

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  The Veteran should also be schedule for a VA psychiatric examination by a psychologist or psychiatrist who has not previously examiner the Veteran.  All pertinent records, including any from the Quinco Center should be reviewed and considered.  All clinical tests should be accomplished and all findings reported in detail.  The examiner should indicate whether any psychiatric disorder, including but not limited to PTSD can be clinically established.  If so, it should be indicated whether it is as likely as not (50 percent probability or higher) that the disorder is caused by the Veteran's in-service experiences.  If conclusions reached as a result of this examination vary from other evidence on file, the medical reasoning must be completely set out.

5.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


